17-2306
    Wang v. Barr
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A205 440 440
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 19th day of November, two thousand
    nineteen.

    PRESENT:
             REENA RAGGI,
             SUSAN L. CARNEY,
             RICHARD J. SULLIVAN,
                  Circuit Judges.
    _____________________________________
    HUAN WANG,
             Petitioner,

                   v.                                            17-2306
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Robert J. Adinolfi, New York, NY.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; Claire L.
                                      Workman, Senior Litigation
                                      Counsel; John B. Holt, Trial
                                      Attorney, Office of Immigration
                                      Litigation, United States
                                      Department of Justice, Washington,
                                      DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner   Huan      Wang,   a   native    and     citizen     of   the

People’s   Republic   of    China,     seeks    review    of   the    BIA’s

affirmance of an Immigration Judge’s (“IJ”) denial of Wang’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).                  In re Huan

Wang, No. A 205 440 440 (B.I.A. July 13, 2017), aff’g No. A

205 440 440 (Immig. Ct. N.Y. City May 18, 2016).

    Under the circumstances, we have reviewed “both the IJ’s

and the BIA’s opinions for the sake of completeness,” Huo

Qiang Chen v. Holder, 773 F.3d 396, 403 (2d Cir. 2014)

(internal quotation marks omitted), applying well-established

standards of review, see 8 U.S.C. § 1252(b)(4); Wei Sun v.

Sessions, 883 F.3d 23, 27 (2d Cir. 2018) (reviewing factual

findings for substantial evidence and questions of law and

the application of law to undisputed facts de novo). In so

doing, we assume the parties’ familiarity with the underlying

                                   2
facts and procedural history of this case, which we reference

only   as   necessary      to   explain          our    decision    to   deny   the

petition.

       To establish eligibility for asylum, withholding of

removal, and CAT relief, Wang had to show that she suffered

past   persecution,       or    had    a       well-founded   fear       of   future

persecution on account of her race, religion, nationality,

membership    in     a   particular            social    group,    or    political

opinion.       See       8 U.S.C.      §§ 1101(a)(42),             1158(b)(1)(A),

(B)(i); 8 C.F.R. § 1208.13.                It is undisputed that Wang did

not allege past persecution, but only a fear of future

persecution.       A fear of future persecution must be both

subjectively       credible      and       objectively        reasonable.        See

Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004);

Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005)

(“In the absence of solid support in the record,” an asylum

applicant’s fear of persecution is “speculative at best.”).

Wang could meet this burden by showing either a “reasonable

possibility . . . she would be singled out individually for

persecution,” or a “pattern or practice” of persecution of

                                           3
“persons    similarly        situated”      to   her.        8    C.F.R.

§ 1208.13(b)(2)(iii); see also Y.C. v. Holder, 741 F.3d 325,

332 (2d Cir. 2013).              We find no error in the agency’s

conclusion that Wang failed to establish a well-founded fear

of future persecution.

      First, the agency reasonably afforded limited weight to

Wang’s evidence that she would be singled out individually

for    persecution.        Wang’s    only   evidence      that   Chinese

authorities were aware of her practice of Christianity in

2011 were letters from her mother and her church leader.

Both authors were unavailable for cross-examination, Wang’s

mother was an interested witness, and the church leader’s

letter did not identify who reported Wang to the police or

explain how the church leader knew about that report.                See

Y.C., 741 F.3d at 334 (affirming agency’s determination that

letter from spouse in China was entitled to limited weight

because it was unsworn and submitted by interested witness);

see also id. (“We defer to the agency’s determination of the

weight   afforded     to    an    alien’s   documentary    evidence.”).

Furthermore, the agency did not err in reasoning that, even

                                     4
if Chinese authorities had been interested in Wang’s practice

of Christianity and aware of her whereabouts in 2011, there

was    no   objectively     reasonable   basis   for    Wang’s   fear   of

persecution six years later.        Wang conceded that she did not

know    whether    the    authorities    had   looked   for   her   since

telephoning her mother once in 2011, and she was subsequently

able to obtain a visa in her own name to leave China, thus

undermining the plausibility of her fear that police sought

to arrest her.       See Jian Xing Huang, 421 F.3d at 129; cf.

Ying Li v. BCIS, 529 F.3d 79, 82-83 (2d Cir. 2008) (declining

to disturb adverse credibility determination            where applicant

asserted that she “successfully quit the country using her

own     passport         (despite   allegations         of    nationwide

persecution)”); Melgar de Torres v. Reno, 191 F.3d 307, 313

(2d Cir. 1999) (finding alleged future fear diminished when

similarly situated individuals are able to live unharmed in

asylum applicant’s native country).

       Second, the agency reasonably concluded that the country

conditions evidence did not establish a pattern or practice

of persecution of individuals similarly situated to Wang.

                                    5
To demonstrate such a pattern or practice, Wang had to

establish that the harm to the group was “‘systemic or

pervasive.’”      Mufied v. Mukasey, 508 F.3d 88, 92 (2d Cir.

2007) (quoting In re A-M-, 23 I. & N. Dec. 737, 741 (BIA

2005)).    But the State Department country conditions reports

submitted by Wang and considered by the agency show that

millions of Chinese Protestants worship without incident in

China’s unregistered congregations.               CAR at 483.          The agency

reasonably considered these reports to conclude that there

was not systematic or pervasive persecution. See Shao v.

Mukasey, 546 F.3d 138, 166 (2d Cir. 2008)(characterizing

State    Department   reports     as       “usually   the    best      available

source    of   information   on    country         conditions”         (internal

quotation marks omitted)).

    In     sum,   substantial     evidence        supports       the    agency’s

finding that Wang failed to demonstrate a well-founded fear

of persecution.       Accordingly, we identify no error in the

agency’s    determination    that          Wang   failed    to    demonstrate

eligibility for asylum, and, therefore, necessarily failed to




                                       6
meet the higher burden for withholding of removal and CAT

relief.   See Y.C., 741 F.3d at 335.

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions are DENIED and stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              7